Case 2:18-cr-20579-VAR-MKM ECF No. 33 filed 12/14/18       PageID.399    Page 1 of 8



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                 Cr. No. 18-20579

                   v.                         Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                   Defendant.
                                      /

   REPLY TO CONSOLIDATED OPPOSITION (Doc. 29) TO MOTION
  TO SUPPRESS FOR LACK OF PROBABLE CAUSE AND TO DISMISS

     The government has filed a consolidated response to Bradley Stetkiw’s two

motions (to dismiss and to suppress evidence) based on the argument that 18 U.S.C.

§ 1960 does not apply to buying or selling Bitcoin in exchange for cash. The

government insists that (1) § 1960 applies to Mr. Stetkiw’s conduct, (2) the rule of

lenity does not apply, and (3) the good-faith exception should apply to the warrant.

None of the government’s arguments are persuasive.

   I. Section 1960 does not apply to Mr. Stetkiw’s conduct.

      1. Bitcoins are not “funds” as that term is used in § 1960.

      In his motions, Mr. Stetkiw presented two reasons why § 1960 does not cover

the alleged conduct here. First, Bitcoin is not “money” as that term is used in the

                                          1
Case 2:18-cr-20579-VAR-MKM ECF No. 33 filed 12/14/18          PageID.400    Page 2 of 8



statute because it is not regulated or back by a sovereign state, and second, the simple

buying and selling of Bitcoin is not “transmitting” within the meaning of the statute.

      In its response, the government argues that Bitcoins constitute “funds” under

§ 1960 because Bitcoins can “serve as a medium of exchange.” (R. 29, Gov. Resp.,

Pg ID 257.) As examples, the government highlights that there are certain websites

that allow people to pay with Bitcoins for furniture or even pizza. (Id. at Pg ID 260.)

      But the government’s definition of funds as any “medium of exchange” that

can be used to purchase goods online is far too broad, sweeping in a vast array of

conduct that Congress could not have intended to make a crime. In today’s Internet-

connected economy, there are “swapping” websites that allow users to trade

services, movies, or even used clothes, in exchange for other users’ services, movies,

or clothing. See, e.g., Shelly Kreiczer-Levy, Consumption Property in the Sharing

Economy, 43 Pepp. L. Rev. 61, 80 (2015) (“As part of the consumption revolution,

and following an environmental agenda, many online sites facilitate swapping in-

kind goods.”). The fact that websites now exists that allow visitors to trade Bitcoins

for furniture or pizza does not elevate Bitcoins to the status of “funds” under the U.S.

criminal code—just as unwanted clothes do not somehow become “funds” now that

they can be used as “payment” for goods and services online.



                                           2
Case 2:18-cr-20579-VAR-MKM ECF No. 33 filed 12/14/18         PageID.401    Page 3 of 8



      2. Person-to-person transfers do not constitute “money transmitting.”

      The government also advances a novel interpretation of the phrase

“transferring funds on behalf of the public.” (R. 29, Gov. Resp., Pg ID 261.) In

particular, it argues that this phrase applies to anyone who advertises that they will

buy Bitcoins in exchange for cash.

      But even if Bitcoins are “funds,” advertising them for sale does not somehow

constitute “transferring funds” on someone’s behalf. To illustrate why the

government’s position is untenable, consider that the government also argues that

gold falls within the meaning of “funds” in § 1960. (R. 29, Gov. Resp., Pg ID 257–

58, citing United States v. Day, 700 F.3d 713, 725-26 (4th Cir. 2012).) Thus, under

the government’s definition of “transferring funds,” every person in the business of

buying gold is committing a crime if that person is not registered as a “money

transmitting business.” That cannot possibly be what Congress intended. Michigan,

like other states, has a wholly separate registration scheme for precious-metal

dealers, and it does not treat them as “money transmitting businesses.” See M.C.L.

§ 445.483. Simply put, the government’s interpretation of “transferring funds on

behalf of the public” invites unintended consequences.

      Perhaps because of these concerns, the government’s proposed definition is

not how courts have applied § 1960. The government offers no response to United

                                          3
Case 2:18-cr-20579-VAR-MKM ECF No. 33 filed 12/14/18            PageID.402   Page 4 of 8



States v. Velastegui, 199 F.3d 590, 592 (2d Cir. 1999), which explains that § 1960

applies when a business “receives money from a customer and then, for a fee paid

by the customer, transmits that money to a recipient in a place that the customer

designates, usually a foreign country.” The government cites no cases holding that

§ 1960 applies to someone merely offering to buy Bitcoin, gold, or any other

“medium of exchange.” Counsel has found no such case, and this Court should not

be the first to adopt this strained interpretation of § 1960.

   II.      The rule of lenity applies.

         The government very briefly argues that the rule of lenity should not apply

because, it says, the statutory text of § 1960 is unambiguous. (R. 29, Gov. Resp., Pg

ID 262.) Hardly so. Not only is there a split of authority on this issue, but the terms

“funds” and “money transmitting” in § 1960 are not defined in any meaningful way.

As the Supreme Court has explained, “it is appropriate, before [courts’] choose the

harsher alternative, to require that Congress should have spoken in language that is

clear and definite.” Yates v. United States, 135 S. Ct. 1074, 1088 (2015). The

language in § 1960, as applied to Bitcoin, is not “clear and definite.” If Congress

wants to regulate cryptocurrency dealers as money transmitting businesses, it should

do so explicitly. The rule of lenity applies to prevent Mr. Stetkiw’s actions here from

being criminal.
                                           4
Case 2:18-cr-20579-VAR-MKM ECF No. 33 filed 12/14/18         PageID.403    Page 5 of 8



   III.   Exclusion is the appropriate remedy.

      This Court should suppress all evidence obtained as a result of search warrants

authorized solely on allegations that Mr. Stetkiw’s conduct violated § 1960. Law

enforcement officers should not be permitted to stretch criminal law beyond what is

clearly established by appellate law in order to search citizen’s personal property.

      The government points to the good-faith doctrine and claims the search

affidavit “alleged a violation of Section 1960 consistent with existent case law.” (R.

29, Gov. Resp., Pg ID 262. But although Mr. Stetkiw acknowledges that there is

district court authority from other jurisdictions to support the idea that Bitcoin

constitutes “funds” within the meaning of § 1960 (cases he believes are mistaken),

that does not mean the good-faith exception applies to the officers’ actions here. For

the exception to apply, police must be relying “in objectively reasonable reliance on

binding appellate precedent.” Davis v. United States, 564 U.S 229, 249-50 (2011).

When appellate law “is (at best) unclear,” then the good-faith exception should not

apply. United States v. Lara, 815 F.3d 605, 613 (9th Cir. 2016); see also United

States v. Bain, 874 F.3d 1, 20 (1st Cir. 2017) (refusing to apply the good-faith

exception when circuit law was not “clear and well settled”). The government makes

no meaningful response to this argument.



                                          5
Case 2:18-cr-20579-VAR-MKM ECF No. 33 filed 12/14/18       PageID.404    Page 6 of 8



      Moreover, as discussed, all appellate case law points toward a definition of

“money transmitting” in § 1960 that involves the defendant acting as an intermediary

in a three-party transaction—not a simple person-to-person transfer of Bitcoin or

gold in exchange for cash. The government’s interpretation of “transferring funds

on behalf of the public” to include any person who advertises the sale of

cryptocurrencies is novel and far-reaching. When police wrongly rely on novel

extensions of law to engage in an improper search, then “the exclusionary rule is

well-tailored to hold them accountable for their mistakes.” Davis, 598 F.3d at 1267.




                                         6
Case 2:18-cr-20579-VAR-MKM ECF No. 33 filed 12/14/18          PageID.405    Page 7 of 8



                                    Conclusion

      Under § 1960, Bitcoins are not “funds” and buying Bitcoin to store in a

personal digital wallet to later sell to an unrelated buyer is not “money transmitting.”

This Court thus should dismiss Count 3 of the indictment and suppression all

evidence obtained through warrants authorized on the basis that Mr. Stetkiw’s

conduct violated § 1960.

                                               Respectfully Submitted,

                                               FEDERAL DEFENDER OFFICE

                                               s/James R. Gerometta
                                               james_gerometta@fd.org

                                               s/Benton C. Martin
                                               benton_martin@fd.org

                                               Attorneys for Defendant
                                               613 Abbott St., 5th Floor
                                               Detroit, MI 48226
                                               Phone: 313-967-5542

Dated: December 14, 2018




                                           7
Case 2:18-cr-20579-VAR-MKM ECF No. 33 filed 12/14/18         PageID.406    Page 8 of 8



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 18-20579

                   v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                   Defendant.
                                       /


                          CERTIFICATE OF SERVICE

     I certify that on December 14, 2018, I filed the foregoing paper with the through
the court’s electronic docketing system, which will send notification to opposing
counsel of record.
                                               /s/Benton C. Martin
                                               Counsel for Bradley Stetkiw




                                           8
